      4:20-cv-00909-TER          Date Filed 01/19/21      Entry Number 24         Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

NANCY SUE SAGER,                )                     Civil Action No. 4:20-cv-0909-TER
                                )
                     Plaintiff, )
                                )
vs.                             )
                                )                                     ORDER
ANDREW M. SAUL,                 )
COMMISSIONER OF THE             )
SOCIAL SECURITY ADMINISTRATION, )
                                )
                     Defendant. )

       On December 23, 2020, Plaintiff filed a motion for attorney’s fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis that she was the prevailing party and

that the position taken by the Commissioner, in this action was not substantially justified. (ECF No.

21). On January 5, 2021, the Commissioner responded stating that the Commissioner did not oppose

the payment of attorney fees in the amount of $3,969.00 and expenses in the amount of $16.00 under

28 U.S.C. § 2412(d). The Commissioner requests the Court to direct that attorney’s fees be paid

directly to Plaintiff herself. (ECF No. 22).

       Upon review of the material submitted to the court and finding the fees to be reasonable, the

Plaintiff's Motion for Attorney’s Fees (ECF No. 21) is granted as outlined herein. The Commissioner

shall pay the Plaintiff attorney’s fees in the amount of $ 3,969.00 for attorney’s fees and expenses

in the amount of $16.00. Payment of the fees noted herein shall constitute a complete release from

and bar to any and all claims plaintiff may have relating to EAJA fees in connection with this action.

This award is without prejudice to the right of Plaintiff to seek attorney fees under Section 406(b)

of the Social Security Act, subject to the offset provisions of the EAJA.

       Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596-98 (2010), EAJA fees awarded by this Court
      4:20-cv-00909-TER          Date Filed 01/19/21       Entry Number 24        Page 2 of 2




belong to the Plaintiff and are subject to offset under the Treasury Offset Program, 31 U.S.C. §

3716(c)(3)(B) (2006). Any EAJA fees should therefore be awarded to Plaintiff and not to Plaintiff’s

attorney. If, after receiving the Court’s EAJA fee order, the Commissioner (1) determines that

Plaintiff has assigned his right to EAJA fees to his attorney; (2) determines that Plaintiff does not

owe a debt that is subject to offset under the Treasury Offset Program, and (3) agrees to waive the

requirements of the Anti-Assignment Act, then the EAJA fees will be made payable to Plaintiff’s

attorney. However, if there is a debt owed under the Treasury Offset Program, the Commissioner

cannot agree to waive the requirements of the Anti-Assignment Act, and the remaining EAJA fees

after offset will be paid by a check made out to Plaintiff but delivered to Plaintiff’s attorney.

       IT IS SO ORDERED.

                                                       s/Thomas E. Rogers, III
January 19, 2021                                       Thomas E. Rogers, III
Florence, South Carolina                               United States Magistrate Judge




                                                  2
